DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/02/21 has been acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a mechanism adapted to combine the reference path light and the light of the path that passes through the at least one drop of urine into a combined spectral signal” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11; these claims invokes 112(f) as discussed above. The claims provide for the "a mechanism” but in the specification does not show clearly the structures for these "mechanism a mechanism adapted to combine the reference path light and the light of the path that passes through the at least one drop of urine into a combined spectral signal" to perform the claimed inventions. While the paragraphs [0025] and [0087] of the specification discloses “timing mechanism 112 in figure 1, e.g., A timing mechanism 112 (e.g., clock connected to the optical camera) measures a time reference for each drop.  The time reference may be an absolute time reference (e.g., the actual current time) and/or a relative time reference (e.g., the time elapsed from the previous drop, optionally resetting to zero for each new drop)”, the specification fails to discloses structure that corresponds to these types of the mechanism a mechanism adapted to combine the reference path light and the light of the path that passes through the at least one drop of urine into a combined spectral signal in claim 11. Therefore, there is no way to determine the metes and bounds of these limitations, since there are no limits imposed by structure, materials or acts, and can be performed by any means capable of performing the function, both known and unknown. Thus, the claims are rejected under 112 second paragraph because the claim scope is indefinite.
Claims 1 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements and/or steps, such omission amounting to a gap between the elements and/or between the steps.  See MPEP § 2172.01.  The omitted elements and/or steps are: Claims 1 and 18 discloses "sense a light spectrum that passed through at least one drop of urine falling from the inlet". However, it is noted that a detector, by itself, cannot created the light spectrum and sensing the light spectrum. Further, how to creating or generating the light 
Claims, which are dependent from rejected claims inherit the problems of these claims, and are therefore also rejected under 35 U.S.C. 112, second paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 4, and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,638,966 in view of Wanders et al (US 2014/0273068). 
Regarding claims 1 and 18; claim 1 in lines 1-27 of U.S. Patent No. 10,638,966 discloses all feature of claimed invention except for a detector adapted to sense a light spectrum that passed through at least one drop of urine. However, Wanders et al teaches that it is known in the art to provide a detector (imaging device 24 @ figure 1) adapted to sense a light spectrum (paragraph [0112]: e.g., the sensors can detect visible and non-visible light in a wavelength spectrum ranging from about 200 nm to about 10000 nm) that passed through at least one drop of urine (paragraph [0004]: e.g., blood cell count estimating the concentration of RBCs, WBCs or platelets can be done manually or using an automatic analyzer.  When blood cell counts are done manually, a drop of blood is applied to a microscope slide). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine a urine analysis device of claims 1-20 of U.S. Patent No. 10,638,966 with a detector adapted to sense a light spectrum that passed through at least one drop of urine as taught by Wanders et al for the purpose of measuring accurately characterization of types and concentration of particles may be critical in applications such as medical diagnosis.
Regarding claim 4; claim 1 in lines 7-10 of U.S. Patent No. 10,638,966 discloses the all feature of claimed invention.
Regarding claim 19; claim 2 in lines 1-5 of U.S. Patent No. 10,638,966 discloses the all feature of claimed invention.
Regarding claim 20; claim 3 in lines 1-5 of U.S. Patent No. 10,638,966 discloses the all feature of claimed invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steuer et al (US Patent No. 4,504,263).
Regarding claims 1 and 18; Steuer et al discloses a urine analysis device and method (e.g., urinary output monitor 210 @ figures 17 and 19) for bed side monitoring of a subject, comprising: 
a drip chamber (244 @ figures 19-20) having an inlet (74 @ figure20) in fluid communication with a urine collecting tube (76 @ figure 20) for receiving urine from the subject (e.g., urine collection bag 247 @ figure 19); and 
a detector (16 @ figure 17 and col.10 lines 55-66: e.g., The microcontroller then issues a signal to cause the linear actuator to move out in small steps of predetermined duration until a drop is  detected by the drop diameter detector 16) adapted to from the light source 80 @ figure 19 and col.19 lines 36-59: e.g., the light source 80 and the phototransistor 84 with the slit aperture 82 define a plane of light through which the drop of urine passes.  As the drop breaks the plane of light, the phototransistor output appears as a rising analog signal as the drop enters the parallel rays of light) that passed through at least one drop of urine falling from the inlet (74 @ Figure 20), perform a spectral analysis of the light spectrum of the light source (80 @ figure 19 and col.9 line 45 to col.10 line 4: e.g., the light source 80 and the phototransistor 84 with the slit aperture 82 define a plane of light through which the drop passes.  As the drop breaks the plane of light, the phototransistor output appears as a rising analog signal as the drop enters the parallel rays of light.  The output of the phototransistor remains constant while the drop is contained within the parallel rays of light and gradually drops as the drop leaves the parallel rays of light), and output an indication of at least one urine constituent in the at least one drop of urine (e.g., by urinary output monitor 210 @ figures 17 and 19 and col.16 lines 21-43: e.g., Also forming part of the urinary output monitor is the novel drop diameter detector 16, which has already been described.  The detector 16 provides information to the microcontroller on lines 18.  The information is in the nature of a signal representative of the presence and a function of the diameter of urine drops as they pass through the urine monitor). See figures 1-24

    PNG
    media_image1.png
    3408
    2320
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    3408
    2320
    media_image2.png
    Greyscale

Regarding claim 2; Steuer et al discloses the light spectrum passes through falling drops of urine generated from the urine received from the subject (urine in fluid container 30 @ figure 2) and falling from the inlet along the drip chamber (44 @ figure 2).
Regarding claim 4; Steuer et al discloses further comprising a light source (80 @ figures 2-3 and 19) adapted to creates the light (86 @ figure 3) directed to pass through the at least one drop of urine (figures 2-3 and 19).
Regarding claim 5; Steuer et al discloses the light source (80 @ figures 2-3) is a broadband light (LED light source, e.g., Red, Green, Blue light).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Steuer et al (US Patent No. 4,504,263) in view of Ingber (US 2014/0349326).
Regarding claim 3; Steuer et al discloses all of feature of claimed invention except for the detector comprises a multi-element detector comprising a plurality of light detector elements, wherein the multi element detector outputs a signal indicative of the intensity of the received light spectrum as a function of the wavelength of light according to respective light detector elements, wherein the signal is analyzed for obtaining the at least one urine constituent. However, Ingber teaches that it is known in the art to provide the detector comprises a multi- element detector (detector array 83 @ figure 6)  comprising a plurality of light detector elements (paragraph [0054]: e.g., Detector array 83 may include any number of suitable photodetectors, e.g., photodiodes operative at one or more wavelengths of the source LEDs), wherein the multi element detector (detector array 83 @ figure 6) outputs a signal indicative of the intensity of the received light spectrum as a function of the wavelength of light (paragraph [0054]: e.g., LEDs 81 may be configured to irradiate a a number of different wavelengths.  For example, the signals transmitted by the LEDs may be blue light at a wavelength of about 470 nanometers (nm), green light at a wavelength of about 525 nm, green light at a wavelength of about 565 nm, red light at a wavelength of about 625 nm, red light at a wavelength of about 660 nm, and an infrared (IR) signal at a wavelength of about 845 nm) according to respective light detector elements (83 @ figure 6), wherein the signal is analyzed for obtaining the at least one urine constituent (paragraph [0007]: e.g., analyze specimens of body fluid to determine the presence of a particular substance in a person's urine). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine a urine analysis device of Steuer et al with limitation above as taught by Ingber for the purpose of analyzing a medical condition by testing a specimen at a local station, transmitting the test results to a remote station for evaluation and diagnosis, and dispensing of medication at the local station.
Regarding claim 7; Steuer et al discloses all of feature of claimed invention except for the light source is a sweeping source that is swept as a function of time. However, Ingber teaches that it is known in the art to provide the light source (81 @ figures 5-6) is a sweeping source that is swept as a function of time (paragraph [0054]: e.g., one of LEDs 81 functions at a time, and the illumination provided by a single LED 81 is sufficient to uniformly illuminate reagent strip 70 to an extent that allows detector array 83 to detect enough light from reagent strip 70 for analysis). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine a urine analysis device of Steuer et al with limitation above as taught by Ingber for the purpose of analyzing a medical condition by testing a specimen at a local station, transmitting the test results to a remote station for evaluation and diagnosis, and dispensing of medication at the local station.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Steuer et al in view of Ingber as applied to claim 7 above, and further in view of Ryan et al (US Patent No. 8,885,156).
Regarding claim 8; Steuer et al in view of Ingber combination discloses all of feature of claimed invention except for a dispersion element adapted to receive a light that passed through at least one 
Regarding claim 9; Steuer et al in view of Ingber combination discloses all of feature of claimed invention except for an osmolarity of the at least one drop of urine is computed according to an analysis of the output of the multiple detector elements and the single detector element. However, Ryan et al teaches that it is known in the art to provide an osmolarity of the at least one drop of urine (abstract: e.g., an evaluation unit programmed to calculate an osmolarity of the tear sample based on the measured absorbance and refractive index and stored calibration curves) is computed according to an analysis of the output of the multiple detector elements (18 @ figures 1-2) and the single detector element (26 @ figures 1-2). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to .

Claims 6 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Steuer et al (US Patent No. 4,504,263) in view of Baldus et al (US 2015/0037898).
Regarding claim 6; Steuer et al discloses all of feature of claimed invention except for the light source is a tunable light source capable of emitting a narrow band of wavelengths of light which are sequentially directed through the at least one drop. However, Baldus et al teaches that it is known in the art to provide the light source is a tunable light source (130 @ figure 1) capable of emitting a narrow band of wavelengths of light (paragraphs [0195]: e.g., the aforementioned wavelengths may be in the spectrum of the interrogating light beam, such as central wavelengths and/or peak wavelengths.  Moreover, narrow-band light beams may be used as the interrogating light beams.  Such narrow-band light beams have a spectral full width at half maximum (FWHM) of not more than about 50 nm, not more than about 40 nm, not more than about 30 nm, not more than about 20 nm, or even not more than about 10 nm) which are sequentially directed through the at least one drop. It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine a urine analysis device of Steuer et al with limitation above as taught by Baldus et al for the purpose of determining accuracy concentration of at least one analyte in a body fluid sample such as blood, especially a blood glucose concentration and urine.
Regarding claim 15; Steuer et al discloses all of feature of claimed invention except for the indication is of the at least one urine constituent is selected from a group consisting of: a concentration of a respective urine constituent, a presence of the respective urine constituent, urine osmolarity of the respective urine constituent, and urine osmolality of the respective urine constituent. However, Baldus et al teaches that it is known in the art to provide the indication is of the at least one urine constituent is selected from a group consisting of: a concentration of a respective urine constituent (paragraph [0003]: e.g., determining concentration or presence of one or more analytes in body fluids (e.g., blood, urine and saliva) are known in the ), a presence of the respective urine constituent, urine osmolarity of the respective urine constituent, and urine osmolality of the respective urine constituent. It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine a urine analysis device of Steuer et al with limitation above as taught by Baldus et al for the purpose of determining accuracy concentration of at least one analyte in a body fluid sample such as blood, especially a blood glucose concentration and urine.
It is noted that the term “the at least one urine constituent is selected from a group consisting of:” is alternative. Therefore, this limitation is to be considered the “the urine constituent is a concentration of a respective urine constituent”.
Regarding claim 16; Steuer et al discloses all of feature of claimed invention except for a processor adapted to perform the spectral analysis of the light spectrum, and output the indication of at least one urine constituent in the at least one drop of urine, by computing a least square minimization to identify with a corresponding point of a calibration curve, a predefined function and/or template representing empirically derived measurements and/or mathematically calculated estimates based on a model. However, Baldus et al teaches that it is known in the art to provide a processor (142, 144 @ figure 1) adapted to perform the spectral analysis of the light spectrum (182, 184 @ figures 3 and 6), and output the indication of at least one urine constituent in the at least one drop of urine (paragraph [0003]: e.g., A number of devices and methods for determining concentration or presence of one or more analytes in body fluids (e.g., blood, urine and saliva) are known in the art, including blood analyte measurement) by computing a least square minimization to identify with a corresponding point of a calibration curve (figures 6-10 and paragraphs [0154] and [0184]: e.g., one or more adaptation functions (fit functions) may be preset, with one or more parameters to be adapted, where the adaptation function is adapted to the time course of the optical measurement variable during the first time interval.  For this purpose, the method of least squares may be used, although other adaptation methods also are conceivable), a predefined function and/or template representing empirically derived measurements and/or 
It is noted that the term “and/or” is alternative. 
Regarding claim 17; Steuer et al discloses all of feature of claimed invention except for a processor adapted to perform the spectral analysis of the light spectrum, and output respective indications for each one of a plurality of constituents in the at least one drop of urine. However, Baldus et al teaches that it is known in the art to provide a processor (142 @ figure 1) of an evaluation device (138 @ figure 1) adapted to perform the spectral analysis of the light spectrum (paragraphs [0078] and [0194]-[0195]: e.g., wavelengths may be in the spectrum of the interrogating light beam, such as central wavelengths and/or peak wavelengths.  Moreover, narrow-band light beams may be used as the interrogating light beams.  Such narrow-band light beams have a spectral full width at half maximum (FWHM) of not more than about 50 nm, not more than about 40 nm, not more than about 30 nm, not more than about 20 nm, or even not more than about 10 nm), and output respective indications for each one of a plurality of constituents in the at least one drop of urine (paragraph [0003] and [0132]: e.g., parameters in body fluids such as blood, serum, plasma or urine and/or in waste water samples or food products). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine a urine analysis device of Steuer et al with limitation above as taught by Baldus et al for the purpose of determining accuracy concentration of at least one analyte in a body fluid sample such as blood, especially a blood glucose concentration and urine.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Steuer et al (US Patent No. 4,504,263) in view of Dudhia et al (US 2011/0178379).
Regarding claim 10; Steuer et al discloses all of feature of claimed invention except for an interferometer that includes a tunable source of light capable of emitting a range of wavelengths. However, Dudhia et al teaches that it is known in the art to provide an interferometer that includes a tunable source of light (20 @ figure 38) capable of emitting a range of wavelengths (paragraph [0291]: e.g., In general, any of a variety of spectral analysers could be used such as a Raman analyser, an interferometer, etc. Additionally the light source (20), the optical processor (30) and the spectral analyser (40) can be combined into a single hand-held device). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine a urine analysis device of Steuer et al with limitation above as taught by Dudhia et al for the purpose of increasing resolution between the wavelengths of the Raman scattered peaks in the inelastically scattered radiation for improving tissues.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Steuer et al (US Patent No. 4,504,263) in view of Braig et al (US 2005/0037482).
Regarding claim 11; Steuer et al discloses all of feature of claimed invention except for a beam splitter adapted to splits the light originating from a light source to a reference path and to a path that passes through the at least one drop of urine, and a mechanism adapted to combine the reference path light and the light of the path that passes through the at least one drop of urine into a combined spectral signal. However, Braig et al teaches that it is known in the art to provide a beam splitter (100a @ figure 2) adapted to splits the light originating (paragraph [0056]: e.g., energy beam E comprises an infrared energy beam) from a light source (20 @ figure 2) to a reference path (Er @ figure 2) and to a path (Es @ figure 2) that passes through the at least one drop of urine (120 @ figure 2 and paragraph [0054]: e.g., the material sample S may comprise whole blood, blood components (e.g., plasma or serum), interstitial fluid, intercellular fluid, saliva, urine, sweat and/or other organic or inorganic materials, or derivatives of any of these materials ), and a mechanism (processor 180 @ figure 2) adapted to combine the reference path light of the reference detector (170 @ figure 2) and the light of the path (sample detector 150 @ figure 2) that passes through the at least one drop of urine paragraph [0069]: e.g., Based on signals received from the sample and reference detectors 150, 170, the processor 180 computes the concentration(s), absorbance(s), transmittance(s), etc. relating to the sample S by executing a data processing algorithm or program instructions residing within the memory 185 accessible by the processor 180). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine a urine analysis device of Steuer et al with limitation above as taught by Braig et al for the purpose of measuring accuracy of the analyte concentration measurements and improving the optical qualities of the sample element by reducing fringing.
Regarding claim 12; Steuer et al discloses all of feature of claimed invention except for a concentration of the at least one urine constituent is computed by analyzing the combined spectral signal. However, Braig et al teaches that it is known in the art to provide a concentration of the at least one urine constituent (paragraph [0051]: e.g., This process is repeated until all of the wavelengths of interest have been employed to analyze the sample S. The collected absorption/transmittance data can then be analyzed by the processor 180 to determine the concentration of the analyte(s) of interest in the material sample S) is computed by analyzing the combined spectral signal. It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine a urine analysis device of Steuer et al with limitation above as taught by Braig et al for the purpose of measuring accuracy of the analyte concentration measurements and improving the optical qualities of the sample element by reducing fringing.
Regarding claim 13; Steuer et al discloses all of feature of claimed invention except for analysis the combined spectral signal comprises removing a reference light signal obtained from the reference path light from the light of the path that passes through the at least one drop of urine. However, Braig et al teaches that it is known in the art to provide analysis the combined spectral signal (paragraph [0146]: e.g., electromagnetic radiation absorption in the spectral range employed by the analyte detection system 10) comprises removing a reference light signal obtained from the reference path light (paragraph [0146]: e.g., scattering or absorption due to imperfect transmission properties of the materials of the sample element may be overcome by determining at least one reference level of absorbance of the sample element and then removing the reference level from a subsequent measurement performed with ) from the light of the path that passes through the at least one drop of urine (120 @ figure 2 and paragraph [0054]: e.g., the material sample S may comprise whole blood, blood components (e.g., plasma or serum), interstitial fluid, intercellular fluid, saliva, urine, sweat and/or other organic or inorganic materials, or derivatives of any of these materials). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine a urine analysis device of Steuer et al with limitation above as taught by Braig et al for the purpose of measuring accuracy of the analyte concentration measurements and improving the optical qualities of the sample element by reducing fringing.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Steuer et al in view of Braig et al as applied to claim 11 above, and further in view of Rosenthal (US Patent No. 4,734,584).
Regarding claim 14; Steuer et al in view of Braig et al combination discloses all of feature of claimed invention except for a transparent chamber positioned within the drip chamber and arranged to be constantly maintained in a urine filled state, wherein the light of the path through the at least one drop of urine is directed through the transparent chamber. However, Rosenthal teaches that it is known in the art to provide a transparent chamber (12 @ figures 1-2) positioned within the drip chamber (22 @ figures 1-2) and arranged to be constantly maintained in a urine filled state (sample in figures 1-2), wherein the light of the path (20 @ figures 1-2) through the at least one drop of urine (sample in figures 1-2) is directed through the transparent chamber (12 @ figures 1-2). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine a urine analysis device of Steuer et al with limitation above as taught by Rosenthal for the purpose of improving in near-infrared quantitative measurements instruments and particularly to a novel NIR quantitative measurement instrument.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Steuer et al (US Patent No. 4,504,263) in view of Bonventre et al (US 2011/0287964).
Regarding claim 19; Steuer et al in view of Braig et al combination discloses all of feature of claimed invention except for generating a presentation of an indication of the at least one urine constituent on a graphical user interface (GUI) presented on a display. However, Bonventre et al teaches that it is known in the art to provide generating a presentation of an indication of the at least one urine constituent on a graphical user interface (GUI) presented on a display (paragraph [0106]: e.g., the user will 
typically point and click to user interface elements such as buttons, pull down menus, scroll bars and the like conventionally employed in graphical user interfaces). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine a urine analysis device of Steuer et al with limitation above as taught by Bonventre et al for the purpose of urinary biomarkers for sensitive and specific detection of acute kidney injury as well as for distinguishing kidney infection from bladder infection in humans by assessing the levels of biomarkers in urine.
Regarding claim 20; Steuer et al in view of Braig et al combination discloses all of feature of claimed invention except for identifying a trend in changes of the at least one urine constituent indicative of acute kidney injury (AKI), and presenting an indication of the detected AKI on a GUI. However, Bonventre et al teaches that it is known in the art to provide identifying a trend in changes of the at least one urine constituent indicative of acute kidney injury (AKI), and presenting an indication of the detected AKI on a GUI (paragraphs [0013] and [0076]: e.g., the essential reagents for conducting an assay for the detection of at least one AKI biomarker in a urine test sample). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine a urine analysis device of Steuer et al with limitation above as taught by Bonventre et al for the purpose of urinary biomarkers 
for sensitive and specific detection of acute kidney injury as well as for distinguishing kidney infection from bladder infection in humans by assessing the levels of biomarkers in urine.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1) Paz (US 2009/0044637) discloses optical drop detection system (10), the system comprising at least one optical transmitter (26) which produces a plurality of light beam pulses (28) of microsecond duration and at millisecond intervals, and at least one optical receiver (33) positioned to register receipt of the light pulses (28) transmitted through the path of drops (18) generated by the drop generator (12, 24, 19).
2) Peret et al (US Patent No. 9746093) discloses the image sensor is configured to capture an image of a drip chamber.  The processor is configured to determine whether the captured image of the drip chamber contains a match to a template, and to apply a blurring function to the image captured by the image sensor of the drip chamber.
3) Katayama (US Patent No. 5,731,867) discloses analyzer for analyzing erythrocytes in urine with flow cytometry.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H NGUYEN whose telephone number is (571)272-2425. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2800 ext. 86. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





November 17, 2021


						/SANG H NGUYEN/                                                                           Primary Examiner, Art Unit 2886